                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Scott Roman Parizek,                           )
                                               )       ORDER RE PRETRIAL
               Plaintiff,                      )       SCHEDULING/ DISCOVERY PLAN
                                               )
       vs.                                     )
                                               )
Ward County, et. al.,                          )       Case No. 1:18-cv-110
                                               )
               Defendant.                      )


       The Plaintiff is presently incarcerated at the North Dakota State Penitentiary in Bismarck,

North Dakota. In lieu of conducting an initial pretrial scheduling/discovery conference in this case

pursuant to Rule 16(b) of the Federal Rules of Civil Procedure,

       IT IS HEREBY ORDERED that each of the parties shall submit to the court a proposed

pretrial plan by May 6, 2019. The proposed pretrial plan should cover any applicable items listed

in the attached sample as well as any other items appropriate in this case. All deadlines in the

proposed pretrial plan must lapse within fourteen months of the date of filing of the complaint in this

case. The plans should not be filed with the court, but submitted to the Magistrate Judge at P.O. Box

670, Bismarck, ND 58502-670 or emailed to ndd_J-Hochhalter@ndd.uscourts.gov. Upon receipt

and review of the proposed plans, the Magistrate Judge will enter a pretrial case management plan

and will schedule the trial for this matter.

       Dated this 1st day of April, 2019.

                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court
